Citation Nr: 9933997	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-14 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for residuals of exostosis 
of the lower left femur, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1957.

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that assigned an increased (10 
percent) evaluation for residuals of exostosis of the lower 
left femur.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
claim.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  A well-grounded claim invokes VA's duty to assist in 
developing pertinent facts.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The duty to assist includes obtaining relevant 
treatment reports and evaluating and adjudicating the 
veteran's claim in light of the entire medical history.  
38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).

The VA joints examination report of April 1998 notes pain at 
the left medial thigh, knee joint pain and hip joint pain.  
The report also notes lower back problems with muscle spasm 
and sciatica following lumbar laminectomy.  The veteran 
walked with a limp and a cane.  He reported left knee 
weakness, tenderness and buckling and multiple joint 
arthritis.  The examiner specifically found limitation of 
motion of the left knee, weakness of the hip abductors, and 
greatly limited of motion of the left hip joint due to 
extreme pain. 

The VA examination appears to have provided as much 
specificity regarding functional loss due to pain and 
weakness as can be obtained in this case.  38 C.F.R. § 4.2 
(1995); Hicks v. Brown, 8 Vet. App. 417 (1995); DeLuca v. 
Brown, 6 Vet. App. 321 (1993); 38 C.F.R. §§ 4.40, 4.45, and 
4.59 (1995).  However, it is unclear to the Board which 
orthopedic symptoms (leg, hip, and back) are the result of 
the service-connected disability.  Specifically, the Board 
requests that the examiner clarify which symptoms are for 
consideration in the claim for an increased rating for 
residuals of exostosis of the lower left femur.  The Board 
also notes that the original November 1958 VA examination 
report reflects slight lateral instability of the knee.  The 
veteran recently reported that his knee continued to buckle.  
Although instability is not mentioned in the May 1998 
examination report, the Board also requests that the examiner 
comment on any left knee instability.  

In September 1998, the veteran reported that his left leg was 
being cared for at VAMC West Haven.  The claims file does not 
indicate that the RO has attempted to obtain the reports.  
Since that time, his representative has requested that these 
treatment records be obtained.

In May 1999, the veteran testified that arthritis has been 
linked to his service-connected disability.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should attempt to obtain any 
relevant treatment reports not already 
associated with the claims folder.  The 
RO should specifically search for the 
VAMC West Haven treatment reports.  If 
any search yields negative results, that 
fact should be clearly noted in the 
claims file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current severity of residuals of 
exostosis of the lower left femur.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  All clinical 
findings, including range of motion 
studies, should be reported in detail.  
The examiner should report whether there 
is left knee arthritis and/or left knee 
instability, and if so, whether these are 
due to the service-connected disability.  
The examiner should also state which 
symptoms (including back, hip, and leg 
pain) are causally related to the 
service-connected disability.  The 
examiner should comment on any functional 
limitation caused by pain, weakness, or 
incoordination due to service-connected 
disability.  

3.  After the above development, the RO 
should review the claim for an increased 
rating for residuals of exostosis of the 
lower left femur and reflect 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, if 
indicated.  The RO should undertake any 
additional development suggested by the 
evidence prior to adjudication.  The 
veteran and his representative should be 
kept fully informed of the reasons and 
basis for any decision that is made.

If all the desired benefits are not granted to the veteran, 
an appropriate supplemental statement of the case should be 
furnished to him and his representative.  They should be 
afforded an opportunity to respond to the supplemental 
statement of the case before the claims folder is returned to 
the Board for further appellate consideration.  No action is 
required of the veteran until notified.  The purpose of this 
remand is to procure clarifying data and to ensure due 
process of law.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



